Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued from 12)
	The amendments filed 1/20/2021 will not be entered, so all arguments directed toward these amendments are strictly moot.
	However, it would appear that these amendments would overcome the rejections of record.
	The Applicant is further advised that it would appear that the amendments to the claims would not place the application in condition for allowance.
	It is the Examiner’s position that, although Yoshida does not teach that “the safety vent extends to an edge where a side wall part selected from the first short side wall part and the second side wall part and the bottom part meet,” this limitation would appear to be obvious under Yoshida in view of Suzuki, et al. (U.S. Patent Application Publication 2010/0233520 A1).
	Specifically, Suzuki teaches a vent structure (Figs. 3-4, paragraphs [0047]-[0052]) comprising a cut vent structure 126 having the same shape as the vent of Yoshida, wherein this cut vent structure 126 is surrounded by a rectangular region 125, in which the battery case wall is thinned (paragraph [0052]).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the form of the vent of Yoshida to have the form of Suzuki, i.e. to include a rectangular thinned region corresponding to structure 125 of Suzuki surrounding the cut vent structure of Yoshida.
	It is the Examiner’s position that this modification would have been obvious because Suzuki teaches that this is a suitable configuration for a safety vent for a lithium ion battery, and therefore, one of ordinary skill in the art would have had a reasonable expectation of success in forming the vent structure of Yoshida to have the structure of the vent of Suzuki. Further, because Suzuki teaches that the wall thickness in the vicinity of the breakable vent structure controls the internal pressure at which the vent structure yields (paragraph [0052]), one of ordinary skill in the art at the time the instant invention was filed would have been motivated to control the case wall thickness in the vicinity of the cut vent structure of Yoshida to control the breakage pressure of the vent structure.
	This modification of the vent structure of Yoshida would appear to teach the amended limitation of Claim 1, wherein “the safety vent extends to an edge where a side wall part selected from the first short side wall part and the second side wall part and the bottom part meet,” because the thinned area of the modified vent (corresponding to region 125 of Suzuki) would appear to extend to this claimed edge. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M/T/Th/F 7am-11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721